Citation Nr: 1618317	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  03-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.
 
2.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture.
 
3.  Entitlement to an increased rating for residuals of a fracture of the right radius, with hypoesthesia and slight limitation of motion, rated as 10 percent prior to April 3, 2012, and 20 percent thereafter.

4.  Entitlement to an increased rating for residuals of a fractured radius and ulna, left forearm, with limitation of motion and hypoesthesia, rated as 10 percent prior to April 3, 2012, and 20 percent thereafter.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to September 1982.  In an August 2012 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of funds for VA purposes.  The appellant addressed above has been designated as the Veteran's fiduciary.  See December 2013 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Disability Benefits in Virtual VA. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from October 2001 and March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction currently resides at the RO in Boise, Idaho.

The Board observes that in March 2015 correspondence to the RO, the Veteran appeared to request a withdrawal of his claim of entitlement to service connection for diabetes mellitus.  However, in correspondence dated April 2016, the Veteran's representative clarified that the issue should remain on appeal.  

The Board further observes that the Veteran has been represented by Disabled American Veterans (DAV) throughout the course of the appeal.  See a VA Form 21-22 dated August 2001 appointing DAV as the Veteran's representative.  In August 2015, the Veteran submitted a VA Form 21-22a appointing Adam G. Werner, Esq. as his representative.  However, because the Veteran's appointed fiduciary did not appoint Adam G. Werner, Esq. as the representative, VA has continued to recognize DAV as the representative on appeal.  

The Board notes that in a December 2014 rating decision, the RO awarded the Veteran separate ratings for scars associated with his right wrist, left wrist, and left femur disabilities and assigned noncompensable ratings effective April 3, 2012.  Although the Veteran has not indicated disagreement with the assigned ratings and effective dates, as these scars are part and parcel of his increased rating claims on appeal, the Board will address whether he is entitled to increased ratings for these disabilities.  

The record reveals that the Veteran's claims for entitlement to increased ratings for right radius and left radius and ulna disabilities were readjudicated by a December 2014 rating decision wherein the RO increased the evaluations for these disabilities to 20 percent disabling with an effective date of April 3, 2012.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In November 2004, April 2010, August 2011, and April 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served on Korat Royal Thai Air Force Base in Thailand during the Vietnam Era. 
 
2.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.
 
3.  Exposure to herbicides while serving on active duty in Thailand is not shown.

4.  Diabetes mellitus type II was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange.

5.  The Veteran's left femur disability is manifested throughout the appeal period by no more than painful, albeit limited, motion of the left thigh and knee, representing no more than a "slight" thigh and knee disability.

6.  The Veteran does not have left hip impairment associated with his left femur disability; the evidence does not show left hip ankylosis, extension limited to at least 5 degrees, flexion limited to 45 degrees or less, limitation of adduction to the point of not able to cross legs, limitation of rotation or not able to toe-out more than at least 15 degrees of the left leg, or hip flail joint.

7.  The Veteran's left knee impairment associated with his left femur disability is manifested by slight pain and limitation of motion; the evidence does not show limitation of extension to 10 degrees or more, limitation of flexion to 45 degrees or less, ankylosis, recurrent subluxation, lateral instability, dislocation of semilunar cartilage, genu recurvatum, or impairment of the tibia and fibula.  

8.  During the period on appeal, the Veteran's right radius disability is not shown to be productive of nonunion in the upper or lower half of the radius with false movement.  

9.  During the period on appeal, the Veteran's right radius disability is manifested by no more than mild incomplete paralysis of the radial nerve.  

10.  During the period on appeal, the Veteran's left radius and ulna disability is not shown to be productive of nonunion in the upper or lower half of the radius or ulna with false movement.  

11.  During the period on appeal, the Veteran's left radius and ulna disability is manifested by no more than mild incomplete paralysis of the radial nerve.  


CONCLUSIONS OF LAW

1.  Diabetes Mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left femur disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5255 (2015).
3.  The criteria for a separate evaluation for left hip impairment associated with the left femur disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5250-5254 (2015).

4.  The criteria for a separate evaluation for left knee impairment associated with the left femur disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

5.  From April 4, 2012, restoration of the 10 percent rating for residuals of a fracture of the right radius with slight limitation of motion is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e),  4.71a, Diagnostic Code 5212 (2015).

6.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the right radius with slight limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2015).

7.  Prior to April 3, 2012, the criteria for a separate 20 percent rating, and no higher, for neurological impairment associated with residuals of a fracture of the right radius with slight limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

8.  The criteria for a disability rating in excess of 20 percent rating for neurological impairment associated with residuals of a fracture of the right radius with slight limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

9.  From April 4, 2012, restoration of the 10 percent rating for residuals of a fractured radius and ulna, left forearm with limitation of motion is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e),  4.71a, Diagnostic Code 5212 (2015).
10.  The criteria for a rating in excess of 10 percent for residuals of a fractured radius and ulna, left forearm with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212 (2015).

11.  Prior to April 3, 2012, the criteria for a separate 20 percent rating, and no higher, for neurological impairment associated with residuals of a fractured radius and ulna, left forearm with limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

12.  From April 3, 2012, the criteria for a disability rating in excess of 20 percent rating for neurological impairment associated with residuals of a fractured radius and ulna, left forearm with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, as well as entitlement to increased disability ratings for his service-connected left femur disability, right radius disability, and left radius and ulna disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

The Board previously remanded these claims in order for the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records, obtain outstanding Social Security Administration (SSA) records, verify the Veteran's claimed in-service herbicide exposure, obtain a medical opinion as to the etiology of the Veteran's diabetes, and obtain VA examinations to determine the severity of the Veteran's left femur, right radius, and left radius and ulna disabilities.  

Pursuant to the Board's remand instructions, the AOJ obtained outstanding VA treatment records and associated these records with the claims folder.  Also, as will be discussed in detail below, the AOJ attempted to obtain the Veteran's outstanding SSA records and attempted to verify the Veteran's claimed in-service herbicide exposure.  Further, a medical opinion was obtained as to the etiology of the Veteran's diabetes in April 2015, and he was provided VA examinations for his left femur, right radius, and left radius and ulna disabilities in February 2006, April 2012, and September 2014 and reports of these opinions and examinations were associated with the claims folder.  The Veteran's claims were most recently readjudicated via a May 2015 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In  letters mailed to the Veteran in August 2001, December 2004, March 2006, and June 2010, VA satisfied this duty.  Although the December 2004, March 2006, and June 2010 letters were provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims on multiple occasions, most recently in the above-referenced May 2015 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and R.L., service treatment records, photographs, as well as VA and private treatment records.  

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA treatment records from December 2005 and April 2011 indicated that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  In December 2005, the Veteran reported that he intended to draw Social Security benefits when he returned home from prison.  The record contains other more recent references to the Veteran's Social Security income, but these references do not specifically indicate whether the Veteran is in receipt of Supplemental Security Income benefits or disability compensation benefits, or both.  Based on the foregoing, the Board remanded the Veteran's claims in April 2015 in order for medical records in connection with the Veteran's SSA disability benefits claim to be obtained.  Thereafter, the Appeals Management Center (AMC) contacted SSA for outstanding records.  In April 2015, SSA informed the AMC that all medical records in connection with the Veteran's SSA disability benefits claim have been destroyed.  The Veteran was informed of the negative response from the SSA in a letter dated April 2015.  The Veteran has not submitted or identified any outstanding evidence pertaining to his SSA records which could be obtained to substantiate the claim.  

The Board further notes that the Veteran's diabetes claim was remanded in August 2011 in order for the AOJ to contact the Veteran and ask him to provide information regarding the dates and circumstances under which he was exposed to herbicides while serving at Korat Royal Thai Air Force Base.  At that time, the Veteran had already specified that the alleged exposure occurred in the summer of 1973.  However, the AOJ was to inform the Veteran that to make a request to the United States Joint Services Records Research Center (JSRRC), he needed to narrow down his time period of exposure to 60 days.  Pursuant to the Board remand instructions, in a January 2014 letter, the RO requested such information from the Veteran.  Pertinently, however, the Veteran did not provide the requested information.  Therefore, no request was submitted to JSRRC.

The Board finds that VA adjudication of the appeal may go forward without this JSRRC report because the Veteran had an obligation to assist VA in the development of his diabetes claim by providing the requested 60-day window of time of his claimed herbicide exposure.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  
 
The Veteran was afforded VA examinations for his left femur, right radius, and left radius and ulna disabilities in October 2001, February 2006, April 2012, and September 2014.  Also, medical opinions were obtained as to the etiology of the Veteran's diabetes in November 2006 and April 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, and the examination and opinion reports reflect that the examiners reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left femur, right radius, and left radius and ulna disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.

Service connection for diabetes

Generally, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

Under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id. 

The Veteran asserts that while serving at Korat Royal Thai Air Force Base in Thailand, he was exposed to herbicides while working near a bomb dump.  His service personnel records verify service at Korat Royal Thai Air Force Base from January 1973 to January 1974 and that his occupation was a missile maintenance technician in the 388th munitions maintenance squadron.  The Veteran asserted that his duties involved working near the perimeter of the base.  R.L., who served with the Veteran at Korat Royal Thai Air Force base, submitted a statement dated January 2002 that indicated he and the Veteran came in contact with herbicides.  Also, in April 2015, the Veteran submitted VA's document "Thailand Military Bases and Agent Orange Exposure," which noted that veterans may have been exposed to herbicides if they provided perimeter security on Royal Thai Air Force (RTAF) bases in Thailand anytime between February 1961 and May 1975.  However, the Board notes that no duty reports from the Veteran's service in Thailand are available that confirm any perimeter duties. 

The November 2004 Board remand directed the RO to research in detail whether the Veteran was exposed to herbicides outside of Vietnam.  The RO contacted the Director of the Compensation and Pension Service (C&P) for further research of the use of herbicides outside of Vietnam.  In August 2008, a representative from C&P stated that a listing of herbicide use and testing sites outside of Vietnam was provided by the Department of Defense (DoD).  The list contained 71 sites within the U.S. and in foreign countries where herbicide use or testing was acknowledged. The list did not contain names of participants or references to routine base maintenance activities such as range management, brush clearing, or weed killing. However, DoD advised VA that such small scale non-tactical herbicide applications have not been compiled into a list and records of non-tactical activity have not been met. 

The representative from C&P stated that the DoD list showed extensive herbicide testing in Thailand in 1964 and 1965.  The only specific location identified was the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand. Korat Royal Thai Air Force Base was not on the list and the Veteran's service dates of January 1973 to January 1974 were not specified on the list.  It was further noted that tactical herbicides were used and stored in Vietnam, not Thailand, and such use was terminated in 1971.  Remaining stores of herbicides were shipped to Johnston Island for incineration. 

The C&P representative stated that they received a letter from the Department of the Air Force stating that there was no record of tactical herbicide storage in Thailand.  The representative had seen documents indicating that some herbicides were used sporadically for foliage control on the perimeters of air bases in Thailand, but there is no evidence of which air bases used them.  The representative concluded that the facts were not sufficient to establish herbicide exposure based solely on service in Thailand or at Korat Royal Thai Air Force Base. 

The memorandum further noted that C&P could not provide any evidence beyond that provided in the memorandum.  The memorandum concludes with a recommendation that unless a claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, that a request should be sent to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure to herbicides, citing 38 C.F.R. § 3.159(d).  In its October 2008 SSOC, the RO concluded that the Veteran's claim was inherently incredible and did not refer it to the JSRRC. 

In a November 2008 statement, the Veteran asserted that during the summer of 1973, he saw tanks of Agent Orange at Korat Royal Thai Air Force Base.  He asserted that the tanks belonged to Air America personnel who flew aircraft to drop herbicides on the Ho Chi Minh Trail.  He stated that since the tanks of Agent Orange were not the property of the U.S. Air Force, they would not have record of their storage.  In its August 2008 memo, C&P noted that the JSRRC generally accepts a 60 day research window, or, approximately two months.  As discussed above, the RO informed the Veteran via a January 2014 letter that to make a request to the JSRRC, he needed to narrow down his time period of exposure to 60 days.  However, the Veteran did not provide the requested information.  Therefore, no request was submitted to JSRRC. 

If the Veteran otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, extensive searches have been conducted in attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively the results of such searches weigh against a finding of actual exposure.  Indeed, the objective evidence, to include Department of Defense records, does not document or verify that the Veteran had been exposed to tactical herbicides or that his duties required him to be on or near the base perimeter.  The Board finds that these responses constitute probative evidence on the question of actual exposure.  Furthermore, the Veteran has not provided any other credible evidence such as evidence of work duties or performance evaluations, which corroborate his statements that he worked at the perimeters.  He has provided no other evidence such as maps of the base, or pictures of himself near the perimeter.  Furthermore, there is no indication that as a missile maintenance mechanic, the Veteran would be working at the perimeter or that it is the type of job that would involve similar duties to that of a security policeman, security patrol dog handler, member of the security police squadron, which would involve spending time not on a paved runway, but rather being in the periphery foliage.  Nor is there evidence that the Veteran has expertise to identify any chemicals used as herbicides as defined by regulations.  Pertinently, the Veteran has been afforded the opportunity to provide a 60-day window of time that he was exposed to herbicides in order for a request for verification of herbicide exposure to be sent to JSRRC.  As discussed above, the Veteran has not provided such a timeframe.  While he has provided numerous general statements as well as a general statement from R.L. that they were near Agent Orange, these simply have not been offered in conjunction with any other credible evidence.  There is no other evidence of record suggestive of exposure to herbicides while serving in Thailand.  As based on the current record, there is no evidence of actual or presumed herbicide exposure. 

As herbicide exposure has not been presumed, the Veteran is not entitled to presumptive service connection based on such exposure, pursuant to 38 C.F.R. 
§ 3.309(e).

Although the Veteran is not entitled to a regulatory presumption of service connection for his diabetes as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

In order to show a chronic disease in service, including diabetes mellitus, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

With respect to the alternative presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of diabetes mellitus type II was in 1988, which is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309. Presumptive service connection for chronic disease is not warranted for diabetes. 

Regarding direct service connection, the claims file is replete with records documenting the Veteran's diagnoses of diabetes.

Regarding in-service disease or injury, the Veteran's service treatment records reflect that in January 1974, the Veteran was noted to have a "concern about a craving for sugar x5 months, buys candy bars and eats them in one sitting, once or twice a week."  The Veteran reported that his father and aunt had a history of diabetes.  He was found to have a 2-hour postprandial of 96.  In January 1982, the Veteran was referred to primary care for evaluation of his obesity, stating that he had a "desire to lost approximately 15 pound."  He was found to have a fasting blood sugar of 97, 2-hour postprandial of 162.  He was also found to have triglycerides of 198, and the assessment at that time was "obesity-related increased glucose plus from no carbohydrate loading diet prior to glucose tolerance test."  The plan was for a 20-pound weight loss and follow up in 3 months with calorie restricted diet of 1,200 to 1,500 to decrease his triglycerides and weight.  A diagnosis of diabetes mellitus was not recorded at that time and the remainder of service treatment records does not document such.  However, the Veteran contends that these in-service findings represent the onset of his diabetes mellitus.

Turning to the crucial element of nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current diabetes is related to his military service.

Specifically, in November 2006, a VA opinion was obtained as to the etiology of the Veteran's diabetes.  Notably, the VA examiner considered the Veteran's in-service treatment for symptoms indicating diabetes discussed above.  After consideration of the Veteran's medical history, the VA examiner concluded that the Veteran did not have diabetes in service.  The examiner's rationale for their conclusion was based on their review of the 1974 glucose tolerance test which showed the postprandial blood glucose 2 hours of 96 and in 1982 when he was found to have a fasting blood sugar of 97, which is normal and nondiagnostic of diabetes and a 2-hour postprandial of 162 would suggest impaired glucose tolerance, but is not diagnostic of diabetes.  In an April 2015 opinion, another VA examiner similarly concluded that it is less likely than not (less than 50 percent probability) that the Veteran's diabetes was incurred in or caused by his service.  The examiner's rationale for his conclusion was based on his finding that the Veteran did not have diabetes in service, nor within a year of separation.  He also noted the fasting glucose in service of 97 and 2-hour postprandial glucose of 162 which did not meet the criteria for diagnosis of Type II diabetes mellitus.  The examiner further noted that the Veteran was not diagnosed with diabetes until 1988 at which time he had a 5-hour glucose tolerance test that showed a 2-hour reading of 269.  
        
The November 2006 and April 2015 VA opinions were based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and treatment for symptoms indicating diabetes, and thereafter concluded that the Veteran's service did not cause his current diabetes mellitus.   
The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran asserts that his diabetes is related to his service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  The Veteran is competent to report that he has diabetes, as such is established in the record.  However, he has not established his competence to establish etiology (other than Agent Orange exposure) and there are no Jandreau exceptions.  To the extent that he asserts that diabetes is related to herbicide exposure, the Board has rejected such assertion as not proven and not credible.  The lay statements of the Veteran concerning a relationship between his diabetes and service are therefore not competent in this regard.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, diabetes was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  The separation examination disclosed that the endocrine system was normal and urinalysis was negative for sugar.  The first post service evidence of complaint of, or treatment for, or identification of diabetes is dated June 1988.  See a private treatment record from T.B., M.D. dated June 1988.  This was more than 5 years after the Veteran left service in September 1982.  While the Board notes the report of an elevated 2 hour post-prandial blood sugar indicated on his separation examination, as discussed in detail above, the November 2006 and April 2015 VA examiners indicated that these findings are not the onset of the Veteran's diabetes.  The Board has placed great probative value on these examinations and find that they are of greater probative value than any current assertion by the Veteran that his current diabetes was manifested during service.  Therefore, continuity of symptomatology is not demonstrated. 

Accordingly, the Board finds that the element of nexus required for service connection is not met, and the Veteran's claim fails on this basis.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.  The benefit sought on appeal is accordingly denied.

Higher evaluation for left femur disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson  v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202   (1995).

The Veteran seeks entitlement to an increased rating for his service-connected left femur disability, which is currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5255 [impairment of femur].  See 38 C.F.R. § 4.27 (2015) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 5255, a 10, 20 and 30 percent evaluation is warranted where there is malunion of the femur with slight, moderate or marked knee or hip disability, respectively.  A 60 percent evaluation is warranted for fracture of surgical neck with false joint.  A 60 percent rating is also warranted for fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace, and an 80 percent rating is warranted with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran was provided a VA examination in October 2001.  Examination of the musculoskeletal system was within normal limits.  The length of the leg measure from the anterior/superior iliac spine to the medial malleoli was to 102 cm on the right and 103 on the left.  The Veteran required no devices for ambulation.  The bones showed no signs of inflammation.  There was slight deformity with angulation; however, this was not perceptible on a gross level but more notable on examination of the X-rays.  There was no sign of osteomyelitis and no signs of constitutional bone disease.  The Veteran's gait and posture were normal.  Appearance of the left hip was normal, with a full range of motion.  Specifically, flexion was to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no pain, weakness, fatigue, lack of endurance or instability for the left hip.  Appearance of the left knee joint was normal, with a full range of motion.  Flexion was to 140 degrees and extension was to 0 degrees.  There was no pain, weakness, fatigue, lack of endurance, or instability for the left knee.  X-ray report of the left femur showed evidence of previous fracture with bone panus formation.  The examiner diagnosed the Veteran with status post fracture of the left femur and noted the Veteran's report that he was able to engage in his usual occupation and activities of daily living.

The Veteran was afforded another VA examination in February 2006.  The Veteran documented his September 1978 motorcycle accident in which he sustained a left femur fracture, left bulk bone forearm fracture, and right radius fracture.  He reported that the left leg currently did not bother him much except when the weather changes at which time he had a slight ache in the mid-portion of the femur.  He had no problems with range of motion of the hip or knee.  Upon examination, the VA examiner reported that the Veteran had full strength with knee extension, knee flexion, and abduction and adduction of the hip.  The knee was stable to varus and valgus stress.  The left hip also had full range of motion.  The examiner diagnosed the Veteran with left femur fracture with no significant arthritis in the ipsilateral hip or knee with no muscle weakness and no nerve damage. 

The Veteran was provided a VA examination in April 2012.  The Veteran did not report flare-ups of his left hips and did not use assistive devices for ambulation.  Upon examination, left hip flexion was to 125 degrees or greater and extension was greater than 5 degrees with no objective evidence of painful motion.  Further, abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of motion.  The examiner also noted that the Veteran did not have any functional loss associated with the left hip.  With respect to the Veteran's left knee, the Veteran did not report flare-ups.  Range of motion testing revealed flexion to 140 degrees or greater and zero degrees extension with no objective evidence of pain on motion.   The Veteran was able to perform repetitive-use testing with 3 repetitions with additional loss of motion.  The Veteran did not have any functional loss associated with the left knee.  Muscle strength testing was 5/5 for knee flexion and extension.  An X-ray report revealed an impression of presumed old distal femoral diaphysis fracture with what seemed to be old medullary nail tracks; large bulbous bony deformity of the distal femoral diaphysis at old fracture site; dystrophic calcification noted above greater trochanter; hip probably had mildly thinned articular space; and knee cartilage thin by Schenkar observation.  The examiner specifically noted the Veteran's report of "mild" knee complaints.  

The Veteran was provided a VA examination in September 2014.  The examiner noted diagnoses of distal 1/3 femoral fracture, status post open reduction internal fixation.  The Veteran reported that due to the left femur fracture, he limped a little, but otherwise was okay and did not report problems with the hip or knee.  He did not report flare-ups of his hip and did not use assistive devices for ambulation.  Range of motion testing revealed left hip flexion to 105 degrees and extension to greater than 5 degrees with no objective evidence of painful motion.  The examiner noted that post-test abduction was not lost beyond 10 degrees, post-test adduction was not limited such that the Veteran was not able to cross his legs, and post-test rotation was limited such that the Veteran could not toe-out more than 15 degrees.  Moreover, the Veteran was able to perform repetitive use testing with no additional loss of motion.  He did not have functional loss and/or functional impairment of the hip and thigh or localized tenderness or pain to palpation for the joints or soft tissue of the hip.  Muscle strength testing was 5/5 for hip flexion, abduction, and extension.  He did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  With respect to the Veteran's knee, he did not report flare-ups.  Range of motion testing revealed left knee flexion to 135 degrees and extension to zero degrees with no objective evidence of painful motion.  There was no additional loss of motion upon repetitive-use testing, and the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  He did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was 5/5 for knee flexion and extension.  Joint stability tests were normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.      

Based on the evidence of record, the Board finds that the Veteran's left femur disability is accompanied by no more than a "slight" left knee disability.  Despite the Veteran's subjective complaints, the objective evidence demonstrates no more than slight disability of the left leg and slight limitation of motion of the knee.  The Board acknowledges that there is limitation of motion and function, but muscle strength has consistently been characterized as 5/5 and recent VA examination shows that the Veteran remains able to ambulate for a good distance without the use of assistive devices, and has not reported flare-ups. 

The Board further notes that the Veteran has not identified any left hip impairment specifically that is associated with the left femur disability.  Indeed, the Board notes that the evidence discussed above is absent left hip impairment in particular.  Moreover, there are no available Diagnostic Codes pertaining to the hip which are for consideration.  In this regard, the Board notes that the evidence does not indicate the Veteran suffers from ankylosis of the left hip, limitation of extension to 5 degrees, limitation of flexion of 45 degrees or less, limitation of rotation to the point of not being able to toe-out more than 15 degrees, limitation of adduction to the point of not being able to cross legs, or flail hip joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5254 (2015).  On the contrary, the evidence indicates essentially normal findings with respect to the hip.

Additionally, in light of the Veteran's complaints of left knee pain associated with his femur disability which cause him to limp, the Board will consider whether a separate disability rating is warranted for left knee impairment in light of guidance from VA's Office of General Counsel and statements within decisions of the Court.  

The Board notes that the evidence does not indicate the Veteran suffers from ankylosis of the left knee, subluxation or instability of the left knee, dislocation of semilunar cartilage, limitation of left leg flexion to 45 degrees or less, limitation of left leg extension to 10 degrees or less, impairment of the left tibia or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2015).  
The Board further finds that the Veteran is not entitled to a separate disability rating for left knee impairment when considering his complaints of pain and impairment of function.  DeLuca, supra.  In this regard, as indicated above, the October 2001 VA examination documented left knee flexion to 140 degrees and extension was to zero degrees with no pain, weakness, fatigue, lack of endurance, or instability for the left knee.  Similarly, the April 2012 VA examiner noted left knee flexion to 140 degrees or greater and zero degrees extension with no objective evidence of pain on motion.   The Veteran was able to perform repetitive-use testing with 3 repetitions with additional loss of motion.  The Veteran did not have any functional loss associated with the left knee.  Additionally, the September 2014 VA examiner recorded left knee flexion to 135 degrees and extension to zero degrees with no objective evidence of painful motion.  There was no additional loss of motion upon repetitive-use testing, and the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  In light of the foregoing, the Board finds that even with consideration of the DeLuca factors and the Veteran's statements regarding his left knee impairment, a separate disability rating for left knee impairment is not warranted.  Further, the Board finds that the current 10 percent rating adequately compensates the Veteran for slight pain and limitation of motion associated with the service-connected disability.  
 
As discussed above, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  However, the Board finds that a preponderance of the evidence weighs against the assignment of a higher disability evaluation for the Veteran's left femur disability at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the VA examination reports document a left thigh scar associated with the Veteran's open reduction internal fixation which is consistent with the Veteran's reported surgical history.  He is currently in receipt of a zero percent disability rating for the scar from April 3, 2012.  
  
The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118  were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490 -99 (July 31, 2002)] and again in October 2008.  In this case, the Veteran filed his increased rating claim in August 2001. Therefore, the pre-August 2002 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118 , Diagnostic Code 7801, a scar that is a third degree burn warrants a 10 percent rating if the area or areas exceed 6 square inches (38.7 sq. cm.).  Under Diagnostic Code 7802, a scar that is a second degree burn warrants a 10 percent disability rating if the area or areas approximates one square foot (.1 sq. m.).  Under Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial, tender, and painful on objective demonstration.  Under Diagnostic Code 7805, a scar is to be rated on limitation of function of part affected.

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Indeed, the competent and probative evidence indicates that the Veteran's scar is well-healed and painless and does not have an area exceeding 6 square inches.  See, e.g., the September 2014 VA examination report.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar prior to April 3, 2012, and an increase in excess of zero percent is not warranted from April 3, 2012. 

Evaluations for right radius and left radius and ulna 

For the sake of economy, the Board will analyze the Veteran's right and left forearm disability claims together, as they are rated in part under the same diagnostic codes and according to the medical evidence show similar symptomatology.

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

With respect to the Veteran's right radius disability, he is rated as 10 percent disabling prior to April 4, 2012 under 38 C.F.R. § 4.71a, Diagnostic Codes 8514-5212 (impairment of radial nerve; impairment of radius).  Based on the worsening of the neurological symptoms that were part of the 10 percent award, the RO increased the Veteran's rating to 20 percent effective April 3, 2012, and rated the Veteran under Diagnostic Code 8514 from April 4, 2012 only.  With regard to his left radius and ulna disability, he is rated as 10 percent disabling prior to April 4, 2012 under 38 C.F.R. § 4.71a, Diagnostic Codes 5211-5212 (impairment of ulna; impairment of radius).  Based on the neurological symptoms that were part of the 10 percent award, the RO increased the Veteran's rating to 20 percent under Diagnostic Code 8514 effective April 3, 2012 and discontinued the application of Diagnostic Codes 5211 and 5212.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board has considered the applicability of other Diagnostic Codes.  In this regard, the Board notes that the evidence of record does not document ankylosis of either elbow; limitation of flexion of either forearm to 90 degrees; limitation of extension of either forearm to 75 degrees; flexion of either forearm limited to 100 degrees and extension of either forearm limited to 45 degrees; impairment of either flail joint of the elbow; nonunion of either radius and ulna with flail false joint; impairment of supination and pronation; or ankylosis of either wrist.  Therefore the Board finds that Diagnostic Codes 5205 (ankylosis of elbow), 5206 (limitation of flexion of forearm), 5207 (limitation of extension of forearm), 5208 (forearm flexion limited to 100 degrees and extension to 45 degrees), 5209 (elbow, other impairment of flail joint), 5210 (nonunion of radius and ulna with flail false joint), 5213 (impairment of supination and pronation, and 5214 (ankylosis of wrist) are not for application.  

With regard to the current assigned Diagnostic Codes pertaining to the Veteran's right radius and left radius and ulna disabilities, the Board notes that under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the Board observes that the Veteran's right radius and left radius and ulna disabilities have orthopedic impairment including bone fracture and limitation of motion as well as neurological impairment including hypoesthesia.  Therefore, the Board finds that separate ratings should be assigned for the orthopedic and neurological impairment.  Also, in discontinuing the assignments of the 10 percent disability rating from April 4, 2012 for the right radius disability under Diagnostic Code 5212 and the 10 percent rating from April 4, 2012 for the left radius and ulna disability under Diagnostic Codes 5211 and 5212, the RO did not comply with the notice requirements under 38 C.F.R. § 3.105(e) concerning the discontinuance of compensation payments for a service-connected disability.  As such, the Board will restore the 10 percent rating for the residuals of a fracture of the right radius with slight limitation of motion under Diagnostic Code 5212 from April 4, 2012 as well as the 10 percent rating for the residuals of a fractured radius and ulna, left forearm with limitation of motion under Diagnostic Codes 5211 and 5212 from April 4, 2012.  Accordingly, the Board finds that the Veteran is now assigned a 10 percent rating for the right radius disability under Diagnostic Code 5212 as well as a 10 percent rating for the left radius and ulna disability under Diagnostic Codes 5211 and 5212 for the entirety of the appeal period.  Moreover, he is assigned separate 20 percent ratings under Diagnostic Code 8514 for neurological impairment associated with the right radius and left radius and ulna disabilities from April 3, 2012.  Further, to the extent that neurological impairment, to include hypoesthesia, was considered in the rating of the right radius and left radius and ulna disabilities prior to April 3, 2012, as will be discussed in detail below, the Board finds that the Veteran is also entitled to 20 percent ratings for neurological impairment associated with the right radius and left radius and ulna disabilities prior to April 3, 2012.   

Diagnostic Codes 5211 and 5212 provide ratings based on impairment of the ulna and radius.  Diagnostic Code 5211 provides for a 10 percent rating where there is malunion of the ulna with bad alignment; a 20 percent rating for nonunion of the ulna in the lower half or in the upper half, with false movement, without loss of bone substance or deformity on the minor side; and a 30 percent rating for nonunion of the ulna in the upper half, with false movement, with loss of bone substance or deformity for the major side, or with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity for the minor side; and a 40 percent rating for nonunion in the upper half, with false movement and loss of bone substance (1 inch (2.5 cm) or more) and marked deformity for the major side.  Diagnostic Code 5212 provides for ratings based on impairment of the radius.  In the minor side, malunion of the radius with bad alignment is rated 10 percent; nonunion of the radius in the upper half or in the lower half, with false movement, without loss of bone substance or deformity is rated 20 percent; and nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity is rated 30 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve).  Mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that the evidence record documents the Veteran as right hand dominant, though making his right side the major side.  See, e.g., the September 2014 VA examination report.

The Veteran was provided a VA examination in October 2001.  He complained of a fractured radius and ulna of the left forearm and a fractured right radius due to his motorcycle accident in September 1978.  Although he complained of residual loss in range of motion and sensation in the dorsum of his hands, he otherwise returned to full functioning.  Upon examination, the VA examiner reported that motor function, sensory function, and reflexes of the upper extremities were entirely within normal limits.  The appearance of both elbow joints were grossly normal to appearance.  Active range of motion bilaterally revealed normal flexion to 145 degrees, supination to 70 degrees with pain at 75 degrees on the right and to 65 degrees with pain at 70 degrees on the left, pronation to 70 degrees on the right with pain at 75 degrees and on the left to 70 degrees with pain at 75 degrees.  The examiner noted pain with range of motion in both the right and left elbows.  There was no weakness, fatigue, lack of endurance or instability.  The appearance of both wrists were grossly normal, with full range of motion bilaterally, specifically dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulna denation to 45 degrees.  There was no pain, weakness, fatigue, lack of endurance or instability for the right or left wrist.  X-ray reports of the left radius and ulna and right radius revealed evidence of previous fractures with bone pannus formation.  The examiner diagnosed the Veteran with status post fracture of the left radius and ulna and status post fracture of the right radius and noted that both conditions resolved.  The examiner further noted that the Veteran was able to engage in his usual occupation and activities of daily living despite these conditions with the exception of certain types of sporting and other activities.  

The Veteran was provided another VA examination on February 2006.  He described numbness in the medial forearm and in the index finger and thumb as well as decreased range of motion with supination and pronation.  In the right arm, he described occasional numbness in the index finger and thumb as well, with decreased range of motion of pronation and supination.  He did not have pain in the upper extremities or flare-ups except for an occasional ache which occurred during a change of weather.  He did not use an assistive device.  
Upon examination, the VA examiner documented mild tenderness in the left wrist and some decreased sensation along the ulnar border of the thumb and radial border of the index finger.  The remainder of the fingers had normal sensation.  The Veteran had 5/5 pinch strength, intrinsic strength, extension and flexion of the wrist, and strength with ulnar and radial deviation.  This elicited some mild discomfort after repetitive motions, but no decrease in the motion itself.  He also had some decreased sensation along the radial aspect of the arm, along the volar aspect where there was a previous scar.  Range of motion for the left arm revealed 74 degrees supination, 58 degrees pronation, 45 degrees ulnar deviation, and 12 degrees radial deviation.  After repetitive motions, he did not demonstrate any increased weakness or fatigability, although there was slight tenderness at the end points of ulnar and radial deviation of 45 and 12 degrees respectively.  This was not decreased compared to his initial examination.  With regard to the right upper extremity, there was some slight dysesthesias in the index and thumb regions, although there was 5/5 strength with pinch, intrinsics, wrist extensors and flexions, and strength with supination and pronation.  Range of motion revealed supination to 60 degrees, pronation to 69 degrees, ulnar deviation to 35 degrees, and radial deviation to 10 degrees.  Repetitive motion testing did not reveal any change in motion.  There was no excess weakness, fatigability or pain.  

An X-ray report revealed a healed left ulna with some mild degenerative changes in the radial carpal joint, and the right upper extremity showed old radius fracture that was healed as well as very mild degenerative changes in the radial carpal joint.  The examiner diagnosed the Veteran with left bulk bone forearm fracture, status post open reduction internal fixation with hardware removal with residuals decreased range of motion with supination and pronation as well as some mild neuropathy in the area of the anterior interosseous nerve and decreased muscle bulk of the volar aspect and right radius fracture status post open reduction internal fixation and status post hardware removal with mild dysesthesias in the area of the interosseous nerve with no muscle damage.  

The examiner further noted that there was very mild arthritis demonstrated in the radial carpal joints of the forearms, and the Veteran had slightly decreased range of motion of supination and pronation that was well compensated through the shoulder and the joints.  This would leave him with little, if any, functional limitations.  However, the Veteran had mild numbness in the area of the anterior interosseous nerve bilaterally in the upper extremities which might prevent him from doing fine motor skills requiring intact sensation and result in weakened movement with repetitive activities.  The examiner reported that the Veteran would still be able to work in settings that that did not require fine motor movements of the index and thumb.  On examination, there was no significant pain elicited or atrophy except for the left volar forearm in which there was some mild muscle absence.

The Veteran was provided a VA examination in April 2012.  The Veteran did not report flare-ups of the elbow or forearms.  Range of motion testing revealed right elbow flexion to 140 degrees and extension to zero degrees as well as left elbow flexion to 145 degrees and extension to zero degrees, all with no objective evidence of pain on motion.  The Veteran was able to perform repetitive range of motion testing with no additional loss of motion and no functional loss and/or functional impairment of the elbow and forearm.  He did not have localized tenderness or pain on palpation of the joints or soft tissue of either elbow or forearm.  Wrist range of motion revealed bilateral pronation was to 90 degrees, supination to 70 degrees, extension to 80 degrees, and flexion to 70 degrees, all with no complaint of pain.  Muscle strength testing for elbow flexion and extension bilaterally was 5/5.  The Veteran did not evidence ankylosis of either elbow, nor did he have flail joint, joint fracture and/or impairment of supination or pronation.  X-ray reports revealed old fracture deformities.  With respect to neurological findings, the examiner specifically noted "mild" bilateral radial sensation without dysesthesias or true functional loss.  Also, there were no findings of constant pain, intermittent pain, or paresthesias and/or dysthesias in the right or left upper extremity, although there was mild numbness in both extremities.  Muscle strength testing was 5/5 bilaterally for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  There were no findings of muscle atrophy.  Reflexes bilaterally were 2+ in the biceps, triceps, and brachioradialis.  Sensory examination bilaterally was normal for the shoulder area, inner/outer forearm, and hand/fingers.  The Veteran did not have trophic changes.  There were normal findings regarding the radial, median, and ulnar nerves.  

The Veteran was afforded a VA examination in September 2014.  He complained of tingling and numbness in the right and left thumb and index finger and that nothing changed since his April 2012 VA examination.  He did not report flare-ups and did not use assistive devices.  Range of motion testing revealed right and left elbow flexion to 145 degrees and extension to zero degrees, all with no objective evidence of pain on motion.  The Veteran was able to perform repetitive range of motion testing with no additional loss of motion.  The examiner noted functional loss and/or impairment manifested by less movement than normal.  He only had localized tenderness or pain on palpation of the joints or soft tissue of the left elbow or forearm.  Muscle strength testing for elbow flexion and extension bilaterally was 5/5.  The Veteran did not evidence ankylosis of either elbow.  The examiner indicated limited pronation with motion lost beyond the last quarter of the left arc and that the hand did not approach full pronation.  With respect to neurological findings, the examiner specifically noted bilateral mild radial nerve sensory loss/paresthesia.  Although there were no findings of constant or intermittent pain in either upper extremity, there was mild numbness bilaterally and moderate paresthesias and/or dysthesias bilaterally.   Muscle strength testing was 5/5 bilaterally for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  There were no findings of muscle atrophy.  Reflexes bilaterally were 2+ in the biceps, triceps, and brachioradialis.  Sensory examination was normal for the shoulder area and inner/outer forearm, but was decreased in the hand/fingers.  There were no trophic changes.  Phalen's sign and Tinel's sign testing were negative.  The examiner noted that the Veteran's radial nerves were manifested by mild incomplete paralysis, and that the medial and ulnar nerves were normal.    
The Board notes that VA treatment records dated May 2012, June 2013, and July 2013 document "grossly normal" neurological evaluations.

Based on the evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent for the Veteran's right radius disability or left radius and ulna disability under Diagnostic Code 5211 or Diagnostic Code 5212 for impairment of the ulna or radius during the period on appeal.  Under Diagnostic Code 5211 and 5212, nonunion of the ulna or radius with false movement is rated 10 percent for the major and minor side.  Higher ratings under these diagnostic codes require nonunion of the ulna or radius.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212.  In this case, there is no competent and probative evidence that the Veteran suffered from an ununited fracture of either the radius or ulnar on the right or left side at any point during the appeal period.  See October 2001, February 2006, and April 2012 VA Examination Reports.  Thus, higher ratings are not warranted under Diagnostic Code 5211 or 5212.

The current 10 percent evaluations also contemplate pain on motion and the Veteran's complaints of functional loss.  DeLuca, supra.  In this regard, as indicated above, the October 2001 VA examination documented range of motion testing of the elbows and wrists essentially within normal limits with consideration of pain on motion.  Moreover, the October 2001 VA examination documented no weakness, fatigue, lack of endurance or instability.  Further, the February 2006 VA examiner only documented "slight" decreased range of motion of supination and pronation that was well compensated through the shoulder and the joints which left the Veteran with little, if any, functional limitations.  Notably, the April 2012 and September 2014 VA examinations indicated essentially normal elbow and wrist range of motion with no objective evidence of pain on motion.  Also, the April 2012 VA examiner did not report any functional loss and/or functional impairment of the elbow and forearm, and the September 2014 VA examiner only documented functional loss and/or impairment manifested by less movement than normal.  In light of the foregoing, the Board finds that even with consideration of the DeLuca factors and the Veteran's statements regarding his right radius and left radius and left ulna disabilities, disability ratings in excess of 10 percent are not warranted.  Additionally, the Board finds that the 10 percent ratings adequately compensate the Veteran for his pain on motion and functional loss associated with the disabilities.  

With respect to the applicability of Diagnostic Code 8514, as discussed above, a 20 percent disability rating is warranted for mild incomplete paralysis on the major and minor side and for moderate incomplete paralysis on the minor side; a 30 percent disability rating is warranted for moderate incomplete paralysis on the major side; a 40 percent rating is warranted for severe incomplete paralysis on the minor side; a 50 percent rating is warranted for severe incomplete paralysis on the major side; a 60 percent rating is warranted for complete paralysis on the minor side; and a 70 percent rating is warranted for complete paralysis on the major side.  

With regard to the Veteran's right radius disability and left radius and ulna disability, the Board finds that prior to April 3, 2012, 20 percent disability ratings are warranted under Diagnostic Code 8514 as the competent and probative evidence arguably demonstrates mild incomplete paralysis of the radial nerves during this period.  In this regard, the Board notes the Veteran's complaints of loss of sensation in his hands during the October 2001 VA examination.  The Board finds that the Veteran is competent to report loss of sensation in his hands and has no reason to doubt his credibility.  Notably, the February 2006 VA examiner documented "mild" tenderness in the left wrist and some decreased sensation along the ulnar border of the thumb and radial border of the index finger.  The Veteran also had some decreased sensation along the radial aspect of the arm, along the volar aspect where there was a previous scar.  With regard to the right upper extremity, the examiner noted some "slight" dysesthesias in the index and thumb regions.  Moreover, the examiner diagnosed the Veteran with left bulk bone forearm fracture, status post open reduction internal fixation with hardware removal with residuals decreased range of motion with supination and pronation as well as some "mild" neuropathy in the area of the anterior interosseous nerve and decreased muscle bulk of the volar aspect and right radius fracture status post open reduction internal fixation and status post hardware removal with mild dysesthesias in the area of the interosseous nerve with no muscle damage.  The examiner further noted that the Veteran had "mild" numbness in the area of the anterior interosseous nerve bilaterally in the upper extremities which might prevent him from doing fine motor skills requiring intact sensation and result in weakened movement with repetitive activities.  Based on these findings indicating "mild" neurological impairment, the Board finds that 20 percent disability ratings are warranted for the Veteran's right radius disability and left radius and ulna disability prior to April 3, 2012.

However, the Board finds that the Veteran is not entitled to disability ratings in excess of 20 percent for neurological impairment associated with his right radius disability and left radius and ulna disability under Diagnostic Code 8514 for the entire period on appeal.  Notably, the October 2001 VA examination documented motor function, sensory function, and reflexes of the upper extremities entirely within normal limits.  Also, the February 2006 VA examination documented 5/5 pinch strength, intrinsic strength, extension and flexion of the wrist, and strength with ulnar and radial deviation.  Further, the April 2012 VA examiner specifically reported  "mild" bilateral radial sensation without dysesthesias or true functional loss.  Also, there were no findings of constant pain, intermittent pain, or paresthesias and/or dysthesias in the right or left upper extremity, and only mild numbness in both extremities.  Muscle strength testing was 5/5 bilaterally for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  Moreover, there were no findings of muscle atrophy.  Additionally, reflexes bilaterally were 2+ in the biceps, triceps, and brachioradialis and sensory examination bilaterally was normal for the shoulder area, inner/outer forearm, and hand/fingers.  There were normal findings regarding the radial, median, and ulnar nerves.  Similarly, the September 2014 VA examiner specifically noted bilateral mild radial nerve sensory loss/paresthesia.  Although there was moderate paresthesias and/or dysthesias bilaterally, there was only mild numbness bilaterally and no findings of constant or intermittent pain in either upper extremity.  There was also normal muscle strength and reflexes and no findings of muscle atrophy or trophic changes.  Although sensory examination was decreased in the hands/fingers, it was normal for the shoulder area and inner/outer forearm, and Phalen's sign and Tinel's sign testing were negative.  The examiner noted that the Veteran's radial nerves were manifested by mild incomplete paralysis, and that the medial and ulnar nerves were normal.  Notably, VA treatment records dated May 2012, June 2013, and July 2013 documented "grossly normal" neurological evaluations.  In light of the foregoing, the Board finds that disability ratings in excess of 20 percent during the period on appeal are not warranted for the Veteran's right radius disability and left radius and ulna disability.  
       
As discussed above, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25, supra; see also Esteban, supra.  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14, supra; see also Fanning, supra.

The Board notes that the VA examination reports document right and left forearm scars associated with his right radius disability and left radius and ulna disability.  He is currently in receipt of a zero percent disability rating for the scars from April 3, 2012.  
  
As discussed above, the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118  were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  In this case, the Veteran filed his increased rating claim in August 2001. Therefore, the pre-August 2002 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a scar that is a third degree burn warrants a 10 percent rating if the area or areas exceed 6 square inches (38.7 sq. cm.).  Under Diagnostic Code 7802, a scar that is a second degree burn warrants a 10 percent disability rating if the area or areas approximates one square foot (.1 sq. m.).  Under Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial, tender, and painful on objective demonstration.  Under Diagnostic Code 7805, a scar is to be rated on limitation of function of part affected.

Crucially, the competent and probative evidence of record indicates that the Veteran's scars are asymptomatic.  Indeed, the competent and probative evidence indicates that the Veteran's scars are well-healed and painless and do not have an area exceeding 6 square inches.  See, e.g., the September 2014 VA examination report.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scars prior to April 3, 2012, and an increase in excess of zero percent is not warranted from April 3, 2012. 

Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's left femur disability symptoms are primarily aching in the femur joint with slight hip and knee impairment and painless scar, and his right radius and left radius and left radius and ulna disability symptoms are primarily neurological impairment and healed bone fracture as well as painless scars.  The foregoing symptoms are the types of symptoms contemplated in the current assigned rating for the left femur disability under Diagnostic Codes 5255 for the femur with additional consideration of Diagnostic Codes 5250-5254 for the hip and Diagnostic Codes 5256-5263 for the knee, as well as the current assigned ratings for the right radius and left radius and ulna disabilities under Diagnostic Codes 5211, 5212, and 8514 and Diagnostic Codes 7801 to 7805 pertaining to the scars.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for these disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his left femur disability, right radius disability, and left radius and ulna disability with associated scars combined with his other service-connected disabilities (post operative right and left herniorrhaphy, scar on nose, and scar on left knee cap) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his left femur disability, right radius disability, and left radius and ulna disability with associated scars have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

In awarding in part and denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the remainder of evidence otherwise show, that his left femur disability, right radius disability, and/or left radius and ulna disability preclude him from obtaining substantial gainful employment.  Accordingly, the Board concludes that consideration of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides is denied.
 
Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture is denied.
 
Entitlement to a separate rating for left hip impairment associated with residuals of a left femur fracture is denied.

Entitlement to a separate rating for left knee impairment associated with residuals of a left femur fracture is denied.

Entitlement to restoration of a 10 percent rating for residuals of a fracture of the right radius with slight limitation of motion from April 4, 2012 is warranted.  

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right radius with slight limitation of motion is denied.

Prior to April 3, 2012, entitlement to a separate 20 percent disability rating for neurological impairment associated with residuals of a fracture of the right radius with slight limitation of motion is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From April 3, 2012, entitlement to a rating in excess of 20 percent for neurological impairment associated with residuals of a fracture of the right radius with slight limitation of motion is denied.

Entitlement to restoration of a 10 percent rating for residuals of a fractured radius and ulna, left forearm with limitation of motion from April 4, 2012 is warranted.  

Entitlement to a rating in excess of 10 percent for residuals of a fractured radius and ulna, left forearm with limitation of motion is denied.

Prior to April 3, 2012, entitlement to a separate 20 percent disability rating for neurological impairment associated with residuals of a fractured radius and ulna, left forearm with limitation of motion is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From April 3, 2012, entitlement to a rating in excess of 20 percent for neurological impairment associated with residuals of a fractured radius and ulna, left forearm with limitation of motion is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


